DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 23 and 24 objected to because of the following informalities for proper antecedent basis: the limitation “a three-dimensional data decoding/encoding device, comprising: a processor; and memory, wherein using the memory, the processor:” should recite “a three-dimensional data decoding/encoding device, comprising: a processor; and a memory, wherein using the memory, the processor:”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Patent Application Publication No.: WO 2018051746 (Takahiro et al.) (hereinafter Takahiro).1
	Regarding claim 1, Takahiro teaches a three-dimensional encoding method comprising: dividing three-dimensional points included in three-dimensional data into three-dimensional point sub-clouds including a first three-dimensional point sub-cloud and a second three-dimensional point sub-cloud (Takahiro, page 22, para. 3-6, 8: “

    PNG
    media_image1.png
    384
    855
    media_image1.png
    Greyscale
”; “

    PNG
    media_image2.png
    229
    849
    media_image2.png
    Greyscale
”; 
);
appending first information indicating a space of the first three-dimensional point sub-cloud to a header of the first three-dimensional point sub-cloud; appending second information indicating a space of the second three-dimensional point sub-cloud to a header of the second three-dimensional point sub-cloud (Takahiro, page 26, para. 3, page 29, para. 2: “

    PNG
    media_image3.png
    82
    806
    media_image3.png
    Greyscale
”; “

    PNG
    media_image4.png
    67
    869
    media_image4.png
    Greyscale
”; 
see FIG. 10 “Coordinates-GOS table”); and 
encoding the first three-dimensional point sub-cloud and the second three-dimensional point sub-cloud so that the first three-dimensional point sub-cloud and the second three-dimensional point sub-cloud are decodable independently of each other (Takahiro, page 56, para. 5: “

    PNG
    media_image5.png
    150
    1034
    media_image5.png
    Greyscale
”).
	Regarding claim 12, Takahiro teaches a three-dimensional decoding method, comprising: obtaining first encoded data and second encoded data generated by encoding a first three-dimensional point sub-cloud and a second three-dimensional point sub-cloud, so that the first three-dimensional point sub-cloud and the second three-dimensional point sub-cloud are decodable independently of each other, (Takahiro, para. 50, para. 251: “

    PNG
    media_image6.png
    430
    1069
    media_image6.png
    Greyscale
”; “
    PNG
    media_image5.png
    150
    1034
    media_image5.png
    Greyscale
”)
the first three-dimensional point sub-cloud and the second three-dimensional point sub-cloud being included in three-dimensional point sub-clouds obtained by dividing three-dimensional points included in three-dimensional data (Takahiro, page 22, para. 3-6, 8: “

    PNG
    media_image1.png
    384
    855
    media_image1.png
    Greyscale
”; “

    PNG
    media_image2.png
    229
    849
    media_image2.png
    Greyscale
”; 
);
obtaining first information indicating a space of the first three-dimensional point sub-cloud from a header of the first three-dimensional point sub-cloud; obtaining second information indicating a space of the second three-dimensional point sub-cloud from a header of the second three-dimensional point sub-cloud (Takahiro, page 26, para. 3, page 29, para. 2: “

    PNG
    media_image3.png
    82
    806
    media_image3.png
    Greyscale
”; “

    PNG
    media_image4.png
    67
    869
    media_image4.png
    Greyscale
”; 
see FIG. 10 “Coordinates-GOS table”); and
	restoring the first three-dimensional point sub-cloud and the second three-dimensional point sub-cloud by decoding the first encoded data and the second encoded data (Takahiro, para. 155: “

    PNG
    media_image7.png
    354
    1078
    media_image7.png
    Greyscale
”).
	Regarding claim 23, Takahiro teaches a three-dimensional data encoding device, comprising: a processor; and a memory, wherein the memory, the processor: (Takahiro, para. 340: “

    PNG
    media_image8.png
    357
    1081
    media_image8.png
    Greyscale
”).
With regards to the rest of the limitations of claim 23, they recite the functions of the method of claim 1, as an apparatus. Thus, the analyses in rejecting claim 1 is equally applicable to claim 23.
	 Regarding claim 24, Takahiro teaches a three-dimensional data decoding device, comprising: a processor; and a memory, wherein the memory, the processor: (Takahiro, para. 340: “

    PNG
    media_image8.png
    357
    1081
    media_image8.png
    Greyscale
”).
With regards to the rest of the limitations of claim 24, they recite the functions of the method of claim 12, as an apparatus. Thus, the analyses in rejecting claim 12 is equally applicable to claim 24.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 11-15, 18-19, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Application Publication No.: JP2017126890A (Matsui), in view of U.S. Patent No.: 7,224,729 (Jang et al.) (hereinafter Jang).
Regarding claim 1, Matsui teaches a three-dimensional data encoding method, comprising: dividing three-dimensional points included in three-dimensional data into three-dimensional point sub-clouds including a first three-dimensional point sub-cloud and a second three-dimensional point sub-cloud (Matsui, page 3, para. 4, page 4, para. 8, page 5, para. 1: “

    PNG
    media_image9.png
    208
    849
    media_image9.png
    Greyscale
”; “

    PNG
    media_image10.png
    543
    852
    media_image10.png
    Greyscale
”;
 
    PNG
    media_image11.png
    657
    558
    media_image11.png
    Greyscale
);
appending first information indicating a space of the first three-dimensional point sub-cloud to a header of the first three-dimensional point sub-cloud; appending second information indicating a space of the second three-dimensional point sub-cloud to a header of the second three-dimensional point sub-cloud (Matsui, page 6, para. 2-3: “

    PNG
    media_image12.png
    231
    837
    media_image12.png
    Greyscale
”; 
first information is the minimum and maximum value for a first block section (first 3D point sub-cloud) of the entire cube; second information is the minimum and maximum value for a second block section (second 3D point sub-cloud) of the entire cube (octree means the cube is divided into eight sections); point block data is contained within each block; the header includes all space information about each block section (3D point sub-clouds) in the divided cube; although the claim defines a header of the first three-dimensional point sub-cloud and a header of the second three-dimensional point sub-cloud, the claim does not explicitly identify that the header for each of the two point sub-clouds cannot be the same file, therefore the broadest reasonable interpretation is that the single header in Matsui is for all three-dimensional point clouds in the cube (eight subdivided cube sections) which anticipates the claim limitation as written); and
	encoding the first three-dimensional point sub-cloud and the second three-dimensional point sub-cloud (Matsui, page 6, para. 5-6, FIG. 5A: “

    PNG
    media_image13.png
    424
    863
    media_image13.png
    Greyscale
”;

    PNG
    media_image14.png
    367
    592
    media_image14.png
    Greyscale
).
Matsui fails to teach the first three-dimensional point sub-cloud and the second three-dimensional point sub-cloud are decodable independently of each other.
Jang teaches
the first three-dimensional point sub-cloud and the second three-dimensional point sub-cloud are decodable independently of each other (Jang, col. 5, lines 50-67, FIG. 5: “

    PNG
    media_image15.png
    537
    699
    media_image15.png
    Greyscale
”;

    PNG
    media_image16.png
    504
    780
    media_image16.png
    Greyscale
).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the step of encoding the first three-dimensional point sub-cloud and the second three-dimensional point sub-cloud, as taught by Matsui, to include that the first three-dimensional point sub-cloud and the second three-dimensional point sub-cloud are decodable independently of each other, as taught by Jang.
	The suggestion/motivation for doing so would have been to allow for progressive reconstruction of 3D object data in the case where the encoded data is damaged by a communication line error during transmission, and improving user configurability by allowing parallel reconstruction, which not only is faster, but allows for reconstructing a portion of the image that is needed rather than the entire image.
	Therefore, it would have been obvious to combine Matsui with Jang to obtain the invention as specified in claim 1.
	Regarding claim 2, Matsui, in view of Jang, teaches the three-dimensional data encoding method according to claim 1, wherein in the dividing, an N-ary tree structure of the three-dimensional points is divided into branches including a first branch corresponding to the first three-dimensional point sub-cloud and a second branch corresponding to the second three-dimensional point sub-cloud, where N is an integer greater than or equal to 2 (Matsui, page 6, para, 4: “

    PNG
    media_image17.png
    217
    861
    media_image17.png
    Greyscale
”; 
in this case N=8 and N-ary tree is an octree; 

    PNG
    media_image14.png
    367
    592
    media_image14.png
    Greyscale
).
	Regarding claim 3, Matsui, in view of Jang, teaches the method according to claim 2, further comprising encoding information indicating a layer to which a root of the first branch belongs and a layer to which a root of the second branch belongs (Matsui, page 6, para. 5, page 6, para. 2-3: “

    PNG
    media_image18.png
    156
    854
    media_image18.png
    Greyscale
”; “

    PNG
    media_image19.png
    256
    840
    media_image19.png
    Greyscale
).
Regarding claim 4, Matsui, in view of Jang, teaches the three-dimensional data encoding method according to claim 3, wherein the layer to which the root of the first branch belongs is identical to the layer to which the root of the second branch belongs (Matsui, page 6, para, 4-5, FIG. 5: “

    PNG
    media_image20.png
    212
    848
    media_image20.png
    Greyscale
”;  “
    PNG
    media_image21.png
    56
    845
    media_image21.png
    Greyscale
”; 
the black nodes are divided further until the reference hierarchy is reached which will be the same layer for all branches;

    PNG
    media_image14.png
    367
    592
    media_image14.png
    Greyscale
).
 	Regarding claim 7, Matsui, in view of Jang, teaches the three-dimensional data encoding method according to claim 1.
	Matsui, in view of Jang, fails to teach
wherein in the encoding of the first three-dimensional point sub-cloud, reference to the second three-dimensional point sub-cloud is prohibited, and in the encoding of the second three-dimensional point sub-cloud, reference to the first three-dimensional point sub-cloud is prohibited.
Jang further teaches
wherein in the encoding of the first three-dimensional point sub-cloud, reference to the second three-dimensional point sub-cloud is prohibited, and in the encoding of the second three-dimensional point sub-cloud, reference to the first three-dimensional point sub-cloud is prohibited (Jang, col. 5, lines 31-49, FIG. 4: “

    PNG
    media_image22.png
    561
    707
    media_image22.png
    Greyscale
”;

    PNG
    media_image23.png
    849
    691
    media_image23.png
    Greyscale

”; mesh components 304 are input into a corresponding component coder, therefore implicitly each mesh component 304 (analogous to sub-point clouds) are prohibited from referencing any other mesh component 304 during the encoding process; this allows for an independent encoding scheme for each mesh component 304;).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the three-dimensional data encoding method, as taught by Matsui, in view of Jang, to further include prohibiting reference of the three-dimensional point-sub clouds to one another during encoding, as further taught by Jang.
	The suggestion/motivation for doing so would have been to allow a plurality of three-dimensional point sub-clouds to be independently encoded and decoded.
	Therefore, it would have been obvious to combine Matsui and Jang with Jang further to obtain the invention as specified in claim 7.
Regarding claim 8, Matsui, in view of Jang, teaches the three-dimensional data encoding method according to claim 1, further comprising: encoding pieces of geometry information of first three-dimensional points included in the first three-dimensional point sub-cloud and pieces of geometry information of second three-dimensional points included in the second three-dimensional point sub-cloud (Matsui, page 5, para. 5, page 6, para. 1: “

    PNG
    media_image24.png
    350
    841
    media_image24.png
    Greyscale
”).
	Matsui, in view of Jang fails to teach
	that the pieces of geometry information of the first three-dimensional points and the pieces of geometry information of the second three-dimensional points are decodable independently of each other; and encoding pieces of attribute information of the first three-dimensional points and pieces of attribute information of the second three-dimensional points so that the pieces of attribute information of the first three-dimensional points and the pieces of attribute information of the second three-dimensional points are decodable independently of each other.
	Jang further teaches
	that the pieces of geometry information of the first three-dimensional points and the pieces of geometry information of the second three-dimensional points are decodable independently of each other; and encoding pieces of attribute information of the first three-dimensional points and pieces of attribute information of the second three-dimensional points so that the pieces of attribute information of the first three-dimensional points and the pieces of attribute information of the second three-dimensional points are decodable independently of each other (Jang, col. 4, lines 35-53: “

    PNG
    media_image25.png
    440
    544
    media_image25.png
    Greyscale
”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the step of encoding pieces of geometry information of first three-dimensional points included in the first three-dimensional point sub-cloud and pieces of geometry information of second three-dimensional points included in the second three-dimensional point sub-cloud, as taught by Matsui, in view of Jang, to include that the pieces of geometry information of the first three-dimensional points and the pieces of geometry information of the second three-dimensional points such that they are decodable independently of each other, and encoding pieces of attribute information of the first three-dimensional points and pieces of attribute information of the second three-dimensional points so that the pieces of attribute information of the first three-dimensional points and the pieces of attribute information of the second three-dimensional points such that they are decodable independently of each other, as further taught by Jang.
The suggestion/motivation for doing so would have been to reduce the computational load that a point group necessitates because of compression of the amount of vast amount of three-dimensional data, such as video.
Therefore, it would have been obvious to combine Matsui and Jang, with Jang further to obtain the invention as specified in claim 8.
Regarding claim 9, Matsui, in view of Jang, teach the three-dimensional data encoding method according to claim 1, further comprising: encoding one of (1) pieces of geometry information of first three-dimensional points included in the first three-dimensional point sub-cloud and pieces of geometry information of second three-dimensional points included in the second three-dimensional point sub-cloud and (2) pieces of attribute information of the first three-dimensional points and pieces of attribute information of the second three-dimensional points (Matsui, page 5, para. 5, page 6, para. 1: “

    PNG
    media_image24.png
    350
    841
    media_image24.png
    Greyscale
”) 
that the one of (1) the pieces of geometry information of the first three-dimensional points and the pieces of geometry information of the second three-dimensional points and (2) the pieces of attribute information of the first three-dimensional points and the pieces of attribute information of the second three-dimensional points are decodable independently of each other; and encoding the other of (1) the pieces of geometry information of the first three-dimensional points and the pieces of geometry information of the second three-dimensional points and (2) the pieces of attribute information of the first three-dimensional points and the pieces of attribute information of the second three-dimensional points so that the other of (1) the pieces of geometry information of the first three-dimensional points and the pieces of geometry information of the second three-dimensional points and (2) the pieces of attribute information of the first three-dimensional points and the pieces of attribute information of the second three-dimensional points have a dependency relationship with each other (Jang, col. 4, lines 35-53, col.6, lines 34-39: “

    PNG
    media_image25.png
    440
    544
    media_image25.png
    Greyscale
”; “

    PNG
    media_image26.png
    139
    535
    media_image26.png
    Greyscale
”;
each mesh component (MCOM) has connectivity information (attribute information) and geometry information in the mesh information and all the mesh components (analogous to point sub-clouds) have a dependency on one another by sharing boundary information).
Regarding claim 11, Matsui, in view of Jang teaches the three-dimensional data encoding method according to claim 1, further comprising: wherein the first information indicates maximum coordinates of the space of the first three-dimensional point sub-cloud, and the second information indicates maximum coordinates of the space of the second three-dimensional point sub-cloud (Matsui, page 6, para. 2-3: “

    PNG
    media_image12.png
    231
    837
    media_image12.png
    Greyscale
”).
	Regarding claim 12, Matsui, in view of Jang, teaches a three-dimensional data decoding method, comprising: obtaining first encoded data and second encoded data (Matsui, page 7, para. 3: “

    PNG
    media_image27.png
    68
    1049
    media_image27.png
    Greyscale
”)
generated by encoding a first three-dimensional point sub-cloud and a second three-dimensional point sub-cloud, so that the first three-dimensional point sub-cloud and the second three-dimensional point sub-cloud are decodable independently of each other (Jang, col. 5, lines 50-67, FIG. 5: “

    PNG
    media_image15.png
    537
    699
    media_image15.png
    Greyscale
”;

    PNG
    media_image16.png
    504
    780
    media_image16.png
    Greyscale
)
, the first three-dimensional point sub-cloud and the second three-dimensional point sub-cloud being included in three-dimensional point sub-clouds obtained by dividing three-dimensional points included in three-dimensional data (Matsui, page 3, para. 4, page 4, para. 8, page 5, para. 1: “

    PNG
    media_image9.png
    208
    849
    media_image9.png
    Greyscale
”;“ 
    PNG
    media_image10.png
    543
    852
    media_image10.png
    Greyscale

”; 
    PNG
    media_image11.png
    657
    558
    media_image11.png
    Greyscale
);
obtaining first information indicating a space of the first three-dimensional point sub-cloud from a header of the first three-dimensional point sub-cloud; obtaining second information indicating a space of the second three-dimensional point sub-cloud from a header of the second three-dimensional point sub-cloud (Matsui, page 6, para. 2-3, page 7, para. 3: “

    PNG
    media_image12.png
    231
    837
    media_image12.png
    Greyscale
”; 
the header includes all space information about each component (point sub-cloud) in the divided cube; although the claim defines a header of the first three-dimensional point sub-cloud and a header of the second three-dimensional point sub-cloud, but the claim does not explicitly identify that the header for each of the two point sub-clouds cannot be the same header, therefore the broadest reasonable interpretation is that the single header in Matsui is for all three-dimensional point clouds in the cube which anticipates the claim limitation as written); “

    PNG
    media_image28.png
    158
    1062
    media_image28.png
    Greyscale
”); and
	restoring the first three-dimensional point sub-cloud and the second three-dimensional point sub-cloud by decoding the first encoded data and the second encoded data (Matsui, page 7, para. 3: “

    PNG
    media_image29.png
    410
    1035
    media_image29.png
    Greyscale
”).
Regarding claim 13, Matsui, in view of Jang, teaches the three-dimensional decoding method of claim 12, wherein the first encoded data and the second encoded data are generated by encoding a first branch corresponding to the first three-dimensional point sub-cloud and a second branch corresponding to the second three-dimensional point sub-cloud, the first branch and the second branch being included in an N-ary tree structure of the three-dimensional points, where N is an integer greater than or equal to 2 (Matsui, page 6, para, 4: “

    PNG
    media_image17.png
    217
    861
    media_image17.png
    Greyscale
”; 
in this case N=8 and N-ary tree is an octree; 

    PNG
    media_image14.png
    367
    592
    media_image14.png
    Greyscale
).
Matsui, in view of Jang, fails to teach
that the first branch and the second branch are decodable independently of each other.
Jang further teaches
that the first branch and the second branch are decodable independently of each other (Jang, col. 12, lines 26-31, col. 13, lines 8-13, col. 13, lines 31-41, col. 4, lines 43-53: “

    PNG
    media_image30.png
    97
    546
    media_image30.png
    Greyscale
”;“

    PNG
    media_image31.png
    135
    541
    media_image31.png
    Greyscale
”; “

    PNG
    media_image32.png
    147
    557
    media_image32.png
    Greyscale
”; “

    PNG
    media_image33.png
    235
    547
    media_image33.png
    Greyscale
”; “

    PNG
    media_image34.png
    254
    536
    media_image34.png
    Greyscale
 “; 
all the 3D mesh information is what creates the independence of the mesh components because of the SNHC 3D mesh coding which include arithmetic codes such as vg_last, vg_leaf, and tt_leaf that deal with branches of a tree structure).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the first branch and the second branch included in an N-ary tree structure of the three-dimensional points, where N is an integer greater than or equal to 2, as taught by Matsui, in view of Jang, to include that the first branch and the second branch are decodable independently of each other shown by progressive 3D mesh encoding with specific arithmetic codes, as further taught by Jang.
The suggestion/motivation for doing so would have been to be able to utilize both N-ary tree structures for encoding and decoding while simultaneously maintaining the independence of the three-dimensional point-sub clouds.
Therefore, it would have been obvious to combine Matsui and Jang with Jang further to obtain the invention as specified in claim 13.
Regarding claim 14, Matsui, in view of Jang, teaches the three-dimensional decoding method of claim 13, further comprising: decoding information indicating a layer to which a root of the first branch belongs and a layer to which a root of the second branch belongs (Matsui, page 6, para. 5, page 6, para. 2-3: “

    PNG
    media_image18.png
    156
    854
    media_image18.png
    Greyscale
”; “ 
    PNG
    media_image35.png
    222
    1052
    media_image35.png
    Greyscale
”; 
the octree data is reversibly entropy encoded which means the process may work in reverse for decoding as well and the layer to which the root branch belongs is below the reference hierarchy of the octree).
Regarding claim 15, Matsui, in view of Jang, teaches the three-dimensional data decoding method according to claim 14, wherein the layer to which the root of the first branch belongs is identical to the layer to which the root of the second branch belongs (Matsui, page 6, para, 4-5, FIG. 5: “

    PNG
    media_image20.png
    212
    848
    media_image20.png
    Greyscale
”; “
    PNG
    media_image21.png
    56
    845
    media_image21.png
    Greyscale
”; 
the black nodes are divided further until the reference hierarchy is reached which will be the same layer for all branches;

    PNG
    media_image14.png
    367
    592
    media_image14.png
    Greyscale
).
	Regarding claim 18, Matsui, in view of Jang, teaches the three-dimensional data decoding method according to claim 12.
	Matsui, in view of Jang, fails to teach
wherein in decoding of the first three-dimensional point sub-cloud, the second three-dimensional point sub-cloud is not referred to, and in decoding of the second three-dimensional point sub-cloud, the first three-dimensional point sub-cloud is not referred to.
Jang further teaches
wherein in decoding of the first three-dimensional point sub-cloud, the second three-dimensional point sub-cloud is not referred to, and in decoding of the second three-dimensional point sub-cloud, the first three-dimensional point sub-cloud is not referred to (Jang, col. 5, lines 31-49, FIG. 4: “

    PNG
    media_image22.png
    561
    707
    media_image22.png
    Greyscale
”;

    PNG
    media_image23.png
    849
    691
    media_image23.png
    Greyscale

”; mesh components 304 are input into a corresponding component coder, therefore implicitly each mesh component 304 (analogous to sub-point clouds) are prohibited from referencing or referring any other mesh component 304 during the decoding process; this allows for an independent decoding scheme for each mesh component 304;).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the three-dimensional data encoding method, as taught by Matsui, in view of Jang, to further include not referring the three-dimensional point-sub clouds to one another during decoding, as further taught by Jang.
	The suggestion/motivation for doing so would have been to allow a plurality of three-dimensional point sub-clouds to be independently encoded and decoded.
Therefore, it would have been obvious to combine Matsui and Jang with Jang further to obtain the invention as specified in claim 18. 
Regarding claim 19, Matsui, in view of Jang, teaches the three-dimensional data decoding method according to claim 12, further comprising: encoding pieces of geometry information of first three-dimensional points included in the first three-dimensional point sub-cloud and pieces of geometry information of second three-dimensional points included in the second three-dimensional point sub-cloud (Matsui, page 5, para. 5, page 6, para. 1: “

    PNG
    media_image24.png
    350
    841
    media_image24.png
    Greyscale
”).
Matsui, in view of Jang fails to teach
that the pieces of geometry information of the first three-dimensional points and the pieces of geometry information of the second three-dimensional points are decodable independently of each other; and encoding pieces of attribute information of the first three-dimensional points and pieces of attribute information of the second three-dimensional points so that the pieces of attribute information of the first three-dimensional points and the pieces of attribute information of the second three-dimensional points are decodable independently of each other.
	Jang further teaches
	that the pieces of geometry information of the first three-dimensional points and the pieces of geometry information of the second three-dimensional points are decodable independently of each other; and encoding pieces of attribute information of the first three-dimensional points and pieces of attribute information of the second three-dimensional points so that the pieces of attribute information of the first three-dimensional points and the pieces of attribute information of the second three-dimensional points are decodable independently of each other (Jang, col. 4, lines 35-53: “

    PNG
    media_image25.png
    440
    544
    media_image25.png
    Greyscale
”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the step of encoding pieces of geometry information of first three-dimensional points included in the first three-dimensional point sub-cloud and pieces of geometry information of second three-dimensional points included in the second three-dimensional point sub-cloud, as taught by Matsui, in view of Jang, to include that the pieces of geometry information of the first three-dimensional points and the pieces of geometry information of the second three-dimensional points are decodable independently of each other, and encoding pieces of attribute information of the first three-dimensional points and pieces of attribute information of the second three-dimensional points so that the pieces of attribute information of the first three-dimensional points and the pieces of attribute information of the second three-dimensional points are decodable independently of each other, as further taught by Jang.
The suggestion/motivation for doing so would have been to reduce the computational load that a point group necessitates because of compression or decompression of the amount of vast amount of three-dimensional data, such as video.
Therefore, it would have been obvious to combine Matsui and Jang, with Jang further to obtain the invention as specified in claim 19.
Regarding claim 22, Matsui, in view of Jang, teaches the method of the three-dimensional decoding method according to claim 12, further comprising: wherein the first information indicates maximum coordinates of the space of the first three-dimensional point sub-cloud, and the second information indicates maximum coordinates of the space of the second three-dimensional point sub-cloud (Matsui, page 6, para. 2-3: “

    PNG
    media_image12.png
    231
    837
    media_image12.png
    Greyscale
”).
Regarding claim 23, Matsui, in view of Jang, teaches a three-dimensional data encoding device, comprising: a processor; and memory, wherein using the memory the processor: (Matsui, page 8, para. 5, page 9, para. 1: “

    PNG
    media_image36.png
    662
    1080
    media_image36.png
    Greyscale
”).
With regards to the rest of the limitations of claim 23, they recite the functions of the method of claim 1, as an apparatus. Thus, the analyses in rejecting claim 1 is equally applicable to claim 23.
Regarding claim 24, Matsui, in view of Jang, teaches a three-dimensional data decoding device, comprising: a processor; and memory, wherein using the memory, the processor: (Matsui, page 8, para. 5, page 9, para. 1, page 9, para. 6: “

    PNG
    media_image36.png
    662
    1080
    media_image36.png
    Greyscale
”; “
    PNG
    media_image37.png
    108
    1031
    media_image37.png
    Greyscale
”).
With regards to the rest of the limitations of claim 24, they recite the functions of the method of claim 12, as an apparatus. Thus, the analyses in rejecting claim 12 is equally applicable to claim 24.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui, in view of Jang, and further in view of non-patent literature "Random accessible mesh compression using mesh chartification"; IEEE Transactions on Visualization and Computer Graphics 15.1 (2008): 160-173 (Sungyul et al.) (hereinafter Sungyul).
	Regarding claim 5, Matsui, in view of Jang, teaches the three-dimensional data encoding method according to claim 1, further comprising: entropy encoding each of the first three-dimensional point sub-cloud and the second three-dimensional point sub-cloud (Matsui, page 6, para. 5: “

    PNG
    media_image38.png
    161
    861
    media_image38.png
    Greyscale
”).
	Matsui, in view of Jang, fails to teach
	using a different coding table.
	Sungyul teaches
using a different coding table (Sungyul, page 167, section 6.2: Geometric Coding, para. 3-6: “

    PNG
    media_image39.png
    64
    495
    media_image39.png
    Greyscale
”; “

    PNG
    media_image40.png
    163
    494
    media_image40.png
    Greyscale
”; “

    PNG
    media_image41.png
    516
    501
    media_image41.png
    Greyscale
”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify entropy encoding each of the first three-dimensional point sub-cloud and the second three-dimensional point sub-cloud, as taught by Matsui, in view of Jang, to include using a different coding table, as taught by Sungyul.
The suggestion/motivation for doing so would have been to improve coding efficiency by dynamically selecting an entropy encoding table depending on the type of N-ary tree structure (ex: octree, quadtree, hexadecatree, etc.).
Therefore, it would have been obvious to combine Matsui and Jang, with Sungyul, to obtain the invention as specified in claim 5.
Regarding claim 16, Matsui, in view of Jang teaches the three-dimensional data decoding method according to claim 12, further comprising: entropy decoding each of the first three-dimensional point sub-cloud and the second three-dimensional point sub-cloud (Matsui, page 6, para. 5: “

    PNG
    media_image38.png
    161
    861
    media_image38.png
    Greyscale
”; 
reversibly encoded means that it may be decoded as well with the same process in reverse).
	Matsui, in view of Jang, fails to teach
	using a different coding table.
	Sungyul teaches
using a different coding table (Sungyul, page 167, section 6.2: Geometric Coding, para. 3-6: “

    PNG
    media_image39.png
    64
    495
    media_image39.png
    Greyscale
”; “

    PNG
    media_image40.png
    163
    494
    media_image40.png
    Greyscale
”; “
 

    PNG
    media_image42.png
    613
    604
    media_image42.png
    Greyscale
”). 
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify entropy decoding each of the first three-dimensional point sub-cloud and the second three-dimensional point sub-cloud, as taught by Matsui, in view of Jang, to include using a different coding table, as taught by Sungyul.
The suggestion/motivation for doing so would have been to improve coding efficiency by dynamically selecting an entropy decoding table depending on the type of N-ary tree structure (ex: octree, quadtree, hexadecatree, etc.).
Therefore, it would have been obvious to combine Matsui and Jang, with Sungyul, to obtain the invention as specified in claim 16.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui, in view of Jang, further in view of Sungyul, and further in view of non-patent literature "RACBVHs: Random-accessible compressed bounding volume hierarchies." IEEE Transactions on Visualization and Computer Graphics 16.2 (2009): 273-286; (Kim et al.) (hereinafter Kim).
Regarding claim 6, Matsui, in view of Jang, teaches the three-dimensional data encoding method according to claim 1.
Matsui, in view of Jang, fails to teach
a coding table.
Sungyul teaches 
a coding table (Sungyul, page 167, section 6.2: Geometric Coding, para. 3-6: “

    PNG
    media_image40.png
    163
    494
    media_image40.png
    Greyscale
”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the three-dimensional encoding method, as taught by Matsui, in view of Jang, to include using a coding table, as taught by Sungyul.
The suggestion/motivation for doing so would have been to improve coding efficiency by dynamically selecting an entropy decoding table depending on the type of N-ary tree structure (ex: octree, quadtree, hexadecatree, etc.).
Matsui, in view of Jang, and in view of Sungyul, fails to teach
initializing after the first three-dimensional point sub-cloud is entropy encoded and before the second three-dimensional point sub-cloud is entropy encoded.
Kim teaches
initializing after the first three-dimensional point sub-cloud is entropy encoded and before the second three-dimensional point sub-cloud is entropy encoded (Kim, page 276, section 4.1: Layout Preserving CVH Compression, para. 2: “

    PNG
    media_image43.png
    352
    599
    media_image43.png
    Greyscale
”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the coding table, as taught by Matsui, in view of Jang, and in view of Sungyul, to be initialized after the first three-dimensional point sub-cloud is entropy encoded and before the second three-dimensional point sub-cloud is entropy encoded, as taught by Kim.
The suggestion/motivation for doing so would have been to improve coding efficiency by dynamically selecting and initializing an entropy encoding table for different point sub-clouds depending on the type of N-ary tree structure (ex: octree, quadtree, hexadecatree, etc.).
Therefore, it would have been obvious to combine Matsui and Jang. with Sungyul and Kim to obtain the invention as specified in claim 6.
Regarding claim 17, Matsui, in view of Jang, teaches the three-dimensional data decoding method according to claim 1.
Matsui, in view of Jang, fails to teach
a coding table.
Sungyul teaches
a coding table (Sungyul, page 167, section 6.2: Geometric Coding, para. 3-6: “

    PNG
    media_image40.png
    163
    494
    media_image40.png
    Greyscale
”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the three-dimensional decoding method, as taught by Matsui, in view of Jang, to include using a coding table, as taught by Sungyul.
The suggestion/motivation for doing so would have been to improve coding efficiency by dynamically selecting an entropy decoding table depending on the type of N-ary tree structure (ex: octree, quadtree, hexadecatree, etc.).
Matsui, in view of Jang, and in view of Sungyul, fails to teach
initializing after the first three-dimensional point sub-cloud is entropy encoded and before the second three-dimensional point sub-cloud is entropy encoded.
Kim teaches
initializing after the first three-dimensional point sub-cloud is entropy encoded and before the second three-dimensional point sub-cloud is entropy encoded (Kim, page 276, section 4.1: Layout Preserving CVH Compression, para. 2: “

    PNG
    media_image43.png
    352
    599
    media_image43.png
    Greyscale
”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the coding table, as taught by Matsui, in view of Jang, and in view of Sungyul, to be initialized after the first three-dimensional point sub-cloud is entropy encoded and before the second three-dimensional point sub-cloud is entropy encoded, as taught by Kim.
The suggestion/motivation for doing so would have been to improve coding efficiency by dynamically selecting and initializing an entropy encoding table for different point sub-clouds depending on the type of N-ary tree structure (ex: octree, quadtree, hexadecatree, etc.).
Therefore, it would have been obvious to combine Matsui and Jang, with Sungyul and Kim to obtain the invention as specified in claim 17.
Claim 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui, in view of Jang, and further in view of U.S. Patent Application Publication No.: 2017/0347122 (Chou et al.) (hereinafter Chou).
Regarding claim 10, Matsui, in view of Jang, teaches the three-dimensional data encoding method according to claim 1, further comprising: indicating whether the first three-dimensional point sub-cloud and the second three-dimensional point sub-cloud have been encoded so that the first three-dimensional point sub-cloud and the second three-dimensional point sub-cloud are decodable independently of each other (Jang, col. 4, lines 35-53: “

    PNG
    media_image25.png
    440
    544
    media_image25.png
    Greyscale
”;
the mesh information indicates that the mesh components (analogous to point sub-clouds) are independent in their encoding and decoding).
	Matsui, in view of Jang, fails to teach
	encoding a flag.
	Chou teaches
	encoding a flag (Chou, para. [0062]: “

    PNG
    media_image44.png
    348
    513
    media_image44.png
    Greyscale
”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the step of indicating whether the first three-dimensional point sub-cloud and the second three-dimensional point sub-cloud have been encoded so that the first three-dimensional point sub-cloud and the second three-dimensional point sub-cloud are decodable independently of each other, as taught by Matsui, in view of Jang, with encoding a flag, as taught by Chou. Flags are well known in the art of encoding and decoding point-clouds, and because Matsui, in view of Jang, establish indicating independence of the point-clouds during encoding and decoding, the flag from Chou to then indicate independence.
The suggestion/motivation for doing so would have been to create an error check before encoding or decoding to explicitly verify that the three-dimensional point sub-clouds are actually independent from one another.
Therefore, it would have bene obvious to combine Matsui and Jang, with Chou to obtain the invention as specified in claim 10.
Regarding claim 21, Matsui, in view of Jang, teaches the three-dimensional data decoding method according to claim 12, further comprising: indicating whether the first three-dimensional point sub-cloud and the second three-dimensional point sub-cloud have been encoded so that the first three-dimensional point sub-cloud and the second three-dimensional point sub-cloud are decodable independently of each other (Jang, col. 4, lines 35-53: “

    PNG
    media_image25.png
    440
    544
    media_image25.png
    Greyscale
”;
the mesh information indicates that the mesh components (analogous to point sub-clouds) are independent in their encoding and decoding).
	Matsui, in view of Jang, fails to teach
	encoding a flag.
	Chou teaches
	encoding a flag (Chou, para. [0062]: “

    PNG
    media_image44.png
    348
    513
    media_image44.png
    Greyscale
”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the step of indicating whether the first three-dimensional point sub-cloud and the second three-dimensional point sub-cloud have been encoded so that the first three-dimensional point sub-cloud and the second three-dimensional point sub-cloud are decodable independently of each other, as taught by Matsui, in view of Jang, with encoding a flag, as taught by Chou. Flags are well known in the art of encoding and decoding point-clouds, and because Matsui, in view of Jang, establish indicating independence of the point-clouds during encoding and decoding, the flag from Chou to then indicate independence.
The suggestion/motivation for doing so would have been to create an error check before encoding or decoding to explicitly verify that the three-dimensional point sub-clouds are actually independent from one another. 
Therefore, it would have been obvious to combine Matsui and Jang, with Chou to obtain the invention as specified in claim 21.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SHARIFF whose telephone number is (571)272-9741.  The examiner can normally be reached on M-TH 7:30 AM EST – 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached at 571-272-3638 or through e-mail at sumati.lefkowitz@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL ADAM SHARIFF/
Examiner, Art Unit 2662

/GANDHI THIRUGNANAM/               Primary Examiner, Art Unit 2662                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Takahiro has the same assignee as the pending application and appears to be a very similar invention.  This rejection may possibly be overcome using an exception under 35 USC 102(A)(1)